Citation Nr: 0737575	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for erectile 
dysfunction (ED), prior to November 19, 2004.

2.  Entitlement to a rating in excess of 20 percent for ED, 
since November 19, 2004.

3.  Entitlement to an increased rating for right knee 
arthritis, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1974 and from January 1992 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was later transferred to 
the Montgomery, Alabama RO.  

As a procedural matter, in August 2003, the RO granted 
service connection for ED and assigned a noncompensable 
rating effective.  He was also awarded special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for loss of use of a creative organ.  He appealed 
this decision.  

In April 2006, the RO increased the rating for ED to 20 
percent, the maximum rating allowed under DC 7522, effective 
November 19, 2004.  While the RO indicated that the issue was 
no longer on appeal, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

A claimant is presumed to be seeking the highest rating 
available under law.  The veteran has not expressed 
satisfaction with the ratings for ED, and, as other 
diagnostic codes warranting higher ratings are potentially 
applicable, the claims remain on appeal. 

The issue of entitlement to an increased rating for right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to November 19, 2004, the veteran experienced ED 
but a deformity of the penis was not shown.

2.  As of November 19, 2004, both ED and a deformity of the 
penis are shown.


CONCLUSIONS OF LAW

1.  Prior to November 19, 2004, the criteria for a 
compensable rating ED were not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.115b, Diagnostic Codes (DCs) 7520, 7521, 
7522 (2007). 

2.  Since November 19, 2004, the criteria for a rating in 
excess of 20 percent for ED have not been met; removal of 
glans or removal of half or more of the penis is not shown.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.115b, DCs 7520, 7521, 7522 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board observes that the veteran has appealed the initial 
evaluation assigned to his erectile dysfunction.  As such, 
the severity of the disability will be considered during the 
entire period on appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  
  
Under DC 7522, a 20 percent rating requires a showing of 
penis deformity, combined with loss of erectile power; 
otherwise, a noncompensable rating will be assigned.  

The June 2003 VA examination noted the presence of erectile 
dysfunction but specifically stated that there was no penile 
deformity.  Private medical records also noted a normal penis 
until November 19, 2004, when the examiner noted that the 
veteran suffered from erectile dysfunction and "some penile 
deformity in terms of penile shortening."  

In June 2005, the veteran underwent an additional VA 
examination, during which the presence of both penile 
retraction and erectile dysfunction were confirmed.  In this 
case, the Board finds that the competent evidence of record  
does not demonstrate the presence of a penile deformity until 
November 19, 2004.  For this reason, a compensable evaluation 
under DC 7522 prior to November 19, 2004; however, a 20 
percent rating is appropriate as of that date. 

The Board has also considered DCs 7520 and 7521 but finds no 
evidence that the veteran has had removal of half or more of 
his penis, or that his glans have been  removed.  Therefore, 
a higher rating is not available under either of these 
diagnostic codes.

In addition, the Board has considered the veteran's 
statements regarding his service-connected ED.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective assertion of an increased disability.

It is also noted that the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

In sum, there is no basis for a higher evaluation for the 
veteran's erectile dysfunction for either period on appeal.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Finally, VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Aug. 2004).  

In letters, dated March and April 2006, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, and the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable rating for erectile dysfunction (ED), prior to 
November 19, 2004, is denied.

A rating in excess of 20 percent for ED, since November 19, 
2004, is denied.


REMAND

The Board notes that the VCAA requires VA to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.S. § 
5103A(d).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i); 
see Littke v. Derwinski, 1 Vet. App. 90 (1991). 

The veteran claims that he is entitled to an increased 
compensable rating for his service-connected right knee 
disability.  The Board notes that the July 2004 VA 
examination is inadequate for rating purposes because it does 
not sufficiently address limitation of motion and all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Obtain outpatient treatment records 
for a right knee disorder from the VA 
Medical Center in Birmingham, Alabama, 
for the period from January 2006 to the 
present.

2.  Schedule the veteran for a VA 
examination in order to ascertain the 
severity of the right knee disability.  
The claim's folder and a copy of this 
remand should be made available to the 
examiner for review.  

The examiner should describe for the 
record whether the veteran has recurrent 
instability or subluxation of the right 
knee and, if so, describe the severity 
thereof.  The examiner should also fully 
describe any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  

If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  

3.  After completion of the above and any 
other development deemed necessary, 
review the expanded record and determine 
if the benefits sought can be granted.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


